Criminal prosecution tried upon indictment charging the defendant with the murder of one Patsy Crockett.
Verdict: Guilty of murder in the first degree.
Judgment: Death by electrocution.
The defendant appeals, assigning errors.
There is evidence on behalf of the State tending to show that on 29 August, 1933, the defendant shot and killed his wife, Patsy Crockett, under circumstances indicative of a mind fatally bent on mischief and a heart devoid of social duties. The defendant and his wife had been separated for some time, the latter having gone to live with her mother. On the day of the homicide, the deceased was ironing in the dining room of her mother's house when the defendant appeared *Page 736 
on the porch and demanded that she come out. Upon her refusal to obey this command, the defendant shot her three times. The deceased ran over to the home of a neighbor, where she was pursued by the defendant and there shot the fourth time. She was horribly wounded, and later died from the effects thereof.
The defendant, on the other hand, testified that the deceased stabbed him with an ice pick; that he found a strange man with her who tried to burn him with an iron; and that his wife got a gun and he was trying to take this from her when she was shot. He had no recollection of pursuing her across the street.
The case was submitted to the jury under a full and ample charge. Two exceptions were entered to the exclusion of evidence. One was later abandoned and the other cannot be sustained. Several exceptions were also taken to the charge, but a careful perusal of it leaves us with the impression that they are without substantial merit. In short, while a very important one, the case presented little more than controverted issues of fact, and was tried without error by a careful and painstaking judge. The verdict and judgment will be upheld.
No error.